The Attorney                  General of Texas
                                           January    25,    1980
MARK WHITE
Attorney General


                   Honorable Bob Bullock                        Opinion No. MW-13 0
                   Comptroller of Public Accounts
                   LBJ State Office Building                    Re: Authority of a state official
                   Austin, Texas 78744                          to adopt personnel policies and to
                                                                bargain with a labor organization.

                   Dear Mr. Bullock:

                          You have asked several questions on the adoption of policies and
                   regulations for employees in your office. We will deal with the first three
                   questions as a unit, as they address the same basic issues.

                              L        After presentation    of a grievance    by an
                                       employee of the Comptroller’s Office, may I
                                       unilaterally  decide   to adopt his or her
                                       suggestions concerning wages, hours of work or
                                       conditions of work?

                              2.       If pursuant to a grievance presentation,          I
                                       unilaterally decide to adopt the suggestions of
                                       an     employee     represented   by   a     labor
                                       organization, may I also unilaterally decide to
                                       extend the adopted suggestions to all other
                                       employees similarly situated, whether or not
                                       they are represented by the labor organization?

                              3.       If the answer to question 2 is “Yes”, may the
                                       adopted suggestions be incorporated    in the
                                       following:

                                             a. employee handbooks

                                             b. written statements   of policy?

                          Wages, hours of work, and conditions of work are traditionally
                   regulated by appropriations acts in this state.     For example, the 1979 act
                   prohibits granting of merit salary increases to classified employees except in
                   accordance with standards set forth in the act. General Appropriations Act,
                   Acts 1979, 66th Leg., ch. 843, art. V,§ 1 cd). Salary changes as a result of




                                                        P.   416
 Honorable Bob Bullock      -   Page Two    (Mw-130)



 demotions are governed by article V, section 1 (fl, and certain aspects of hiring sre subject
 to article V, section 1 (j). State employees’ hours of work and holidays are subject to
 article V, section 6, while vacations are governed by article V, section 7.

       Articles 5165 and 5165a, V.T.C.S., set forth requirements for dally end weekly work
hours of state employees.       The Comptroller has statutory authority to organize and
manage the department as necessary for the efficient conduct of the work. See V.T.C.S.
arts. 4344, 5 2; 4344b. See also V.T.C.S. art. 4362. Thus you may institute changes
regarding wages, working hours, and working conditions, either on your own accord or in
response to an employee’s suggestion, but any changes must be consistent with relevant
provisions of the appropriations act and general law. You must also avoid the creation of
claims inconsistent with state law end policy, such as creation of a vested right to a state
job.

       The Comptroller’s decisions will necessarily be unilateral.       The agency head Is
always acting unilaterally when he adopts policies or procedures within the discretion
granted him under the constitution or by statute.      Likewise, it should be noted that the
statutory prohibition against collective bargaining with state employees implies unilateral
action by agency administrators.    V.T.C.S. art. 5154~.

       Any suggestion adopted as to an employee, whether a union member or not, should
also be adopted as to other employees similarly situated. Article 5154c, section 4 declares
a state policy that no person should be denied employment because of membership or
nonmembership in a union. Likewise, no person should be denied benefits granted another
in the same job classification on the basis of membership, or lack thereof, in a union.

      Any policy which the Comptroller promulgates may be incorporated into his written
statements of policy, or employee handbooks. This action is within the discretionary
powers of the Comptroller as administrator of the agency.

      You have also asked the following:

            4.      Must I extend unilaterally adopted suggestions of individual
                    employees to all other employees similarly situated to insure
                    compliance with the Federal Equal Employment Opportunity
                    Act or any other law?

            5.      If I adopt the suggestions of an aggrieved employee, how and
                    under what circumstances may such adopted suggestions be
                    enforced, nullified or altered?

       We believe    our answers to your first two questions   also provide answers to these
questions.

      Your final question is:

            6.      Is my office legally prohibited  from deducting state
                    employees’ wages upon their written authorization  and
                    forwarding such deductions to the treasurer of a labor
                    organization?



                                            P.   411
Honorable Bob Bullock    -   Page Three          (ml-X30)




       We find no express prohibition against your office making payroll deductions from an
employee’s paycheck when you are expressly authorized to do so by the employee. There
are statutes     which specifically   require the Comptroller     to make deductions   from
employees’ paychecks.     See V.T.C.S. art. 69531, § 6 (social security); art. 6228a, § 8
(retirement), art. 6252-3, 6 2 (bond purchases); art. 6252-3b, 5 2 (deferred compensation);
 Educ. Code § 3.57 (teacher retirement);          General Appropriations   Act, art. V, § 3
(withholding).   We do not believe, however, that these provisions which mandate that the
Comptroller take certain actions, impliedly prohibit him from exercising his discretion in
determining    to make other deductions when the employee requests and when you
determine that it is administratively   feasible. Of course, any program to make deductions
requested by the employee should be conducted at no expense to the State, and the
employee’s request to have such deductions made should be entirely voluntary and in
writing. See V.T.C.S. art. 5154e. So long as these criteria are met, the Comptroller may,
 in his s&-discretion,     determine to establish a program for employee authorized
deductions.

                                       SUMMARY

           1) Within the legal limitations noted above, the Comptroller may
           adopt the suggestions of employees regarding wages, hours of work
           and conditions of work.

           2) Suggestions adopted as to one employee may be adopted as to
           other employees similarly situated.

           3) Suggestions adopted by the Comptroller may be incorporated
           into employee handbooks and written statements of policy.

           4) The Comptroller has the discretion to make payroll deductions
           from state employees’ wages upon their written authorization.

                                           +iw



                                                 Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by William Goodman,
Ronald Luna and Susan Garrison
Assistant Attorneys General




                                          P-   41s
Honorable Bob Bullock   -   Page Four    (Mw-1301



APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
David B. Brooks
Bob Gammage
Susan Garrison
Rick Gilpin
William Goodman
Ronald Luna




                                        p.   419